PER CURIAM.
Although never having been made or having sought to be a party to this matter, the Director of Revenue filed a notice of appeal.
On June 23, 1989, the trial court entered an order allowing petitioner a limited driving privilege. On July 21, 1989, the Director of Revenue filed a “Motion to Set Aside Order” which moved the trial court to set aside its order and to dismiss the petition.
On July 31, 1989, the Director filed in the trial court a “Motion to Dismiss” the “Motion to Set Aside Order” due to “lack of subject matter jurisdiction”. That same day the Director also filed a notice of appeal to this District. As a nonparty the Director cannot appeal from the trial court’s order. Proctor v. Director of Revenue, 753 S.W.2d 69, 71 (Mo.App.1988).
The appeal is dismissed.
All concur.